Citation Nr: 0730564	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-06 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
September 1941 to August 1943, and from July 1945 to June 
1946.  He was reportedly held as a prisoner-of-war (POW) from 
April 1942 to August 1942.  The veteran died in September 
1996.  His widow is the appellant in this matter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied service connection 
for the cause of the veteran's death.

The Board most recently remanded the matter to the RO in 
January 2007 for the purpose of curing a due process 
deficiency.  


FINDINGS OF FACT

1.  In a May 2000 decision letter, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant did not appeal that decision.

2.  The evidence submitted since the May 2000 denial of the 
appellant's claim is cumulative or redundant and does not 
raise a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The May 2000 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.     §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002)), imposes obligations on VA in terms of its duty 
to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38. 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2007); 
Quartuccio v. Principi, 17 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability, (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id.  at 120.

In July 2004, the appellant filed to reopen her previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death.  In response thereto, the RO 
provided the appellant notice in July 2004 of the criteria 
necessary to establish a claim for dependency and indemnity 
compensation (DIC).  No reference was made to the May 2000 
decision that denied her claim.  More importantly, the July 
2004 letter did not include any notice of the information 
and/or evidence that the appellant needed to submit to reopen 
her claim.   See 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309. and 
3.312; see also Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(held that adequate notice under the VCAA with respect to new 
and material evidence claims should describe what evidence is 
necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial).  The RO denied the claim, which the 
appellant appealed to the Board.  The Board subsequently 
remanded the matter so that the Appeals Management Center 
(AMC) could (1) issue proper notice, (2) receive additional 
evidence from appellant, (3) readjudicate the matter, and (4) 
if necessary, provide appellant with a supplemental statement 
of the case.

In a letter dated February 2007, the AMC advised the 
appellant of the essential elements of the VCAA.  AMC told 
appellant the requirements to successfully reopen a claim for 
death benefits, advised her of her and VA's respective 
duties, asked her to submit information and/or evidence 
pertaining to the claim, and notified her about the 
assignment of disability ratings and effective dates.  The 
content of this document complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini, 
18 Vet. App. 112; Dingess¸19 Vet. App. 473  

The AMC further explained that the appellant needed to submit 
new and material evidence to reopen her claim and explained 
why her prior claim was denied.  In the February 2007 letter, 
the AMC informed the appellant that her claim was previously 
denied because there was no evidence demonstrating a 
relationship between the veteran's death as a result of 
status asthmaticus and a disease or injury shown to be of 
military service origin, and that she had to submit evidence 
related to this fact.  She was told of the criteria for a 
claim for DIC and of the meaning of new and material 
evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  A 
supplemental statement of the case was mailed to the 
appellant in June 2007.  Therefore, based upon the foregoing, 
he RO and AMC met the duty to notify appellant regarding 
evidence necessary to substantiate her claim.

In addition to providing notice, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2007).  All 
identified, pertinent evidence has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO or AMC failed to obtain.  
The duty to assist having been met by the RO and AMC to the 
extent necessary, the Board turns to the analysis of the 
appellant's claim.



Legal Criteria

Service Connection

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2007).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R.    §§ 3.303, 3.304, 3.306 (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA laws and regulations provide that a death will be 
considered to result from a service-connected disability when 
the evidence establishes that disability, which is causally 
related to service, was either a principal or a contributory 
cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  For a service-connected disability to constitute 
a principal cause of death, it must be shown to be the 
primary cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  For a service-connected 
disability to constitute a contributory cause of death, it 
must be shown to have either (a) contributed substantially 
and materially to the veteran's death;(b) combined to cause 
death; (c) aided or lent assistance to the production of 
death; or (d) resulted in debilitating effects and general 
impairment of health to an extent that would render the 
veteran materially less capable of resisting the effects of 
other disease or injury causing death, as opposed to merely 
sharing in the production of death.  38 C.F.R. § 3.312 (c).  
Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

New Evidence

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured.  Kightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2007); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).



Analysis

In a May 2000 decision, VA denied appellant's DIC claim 
because there was no evidence demonstrating a relationship 
between the veteran's death as a result of status asthmaticus 
and a disease or injury shown to be of military service.  The 
appellant did not appeal this decision, therefore, the May 
2000 decision was final.  38 U.S.C.A. § 7105. 

In July 2004, the appellant filed another DIC claim seeking 
service connection for the cause of the veteran's death.  
Because the claim was adjudicated in May 2000 and became 
final in May 2001, new and material evidence was required to 
reopen the claim.  Of record prior to the May 2000 decision 
was the following: birth and medical certificates for one of 
the veteran's children; an affidavit swearing to the death of 
the veteran's first wife; a certificate from the civil 
registrar indicating the marriage contract between the 
veteran and first wife was destroyed in World War II; 
certification of the marriage contract between the veteran 
and appellant; certification from civil registrar regarding 
the veteran's death; the veteran's discharge certificate; a 
letter from a physician regarding treatment of the veteran's 
bronchial asthma and hypertension; Form 632 indicating the 
veteran's dates of service; the veteran's Affidavit for 
Philippine Army Personnel; the veteran's service medical 
records, which indicate limited extension in the right knee 
due to rheumatism; and post service medical records.  

Subsequent to the May 2000 decision, the appellant tendered 
copies of documents previously submitted and considered by VA 
as well as new documents for review, including: an affidavit 
regarding the parentage of one of the veteran's children and 
the child's disabilities; the veteran's death certificate 
indicating his cause of death (status asthmaticus); a copy of 
the veteran and appellant's marriage license; the appellant's 
DIC application and statement; an affidavit from lay 
witnesses swearing that the veteran had rheumatism; and a 
certificate indicating that the Office of the Municipal Civil 
Registrar, Bongabon, Nueva Ecija, had no record of the 
veteran's first wife's death in 1952 and appellant's 
accompanying statement. 

Much of this evidence, while new, does not show that a 
service-connected disability caused or contributed to his 
death.  Furthermore, while the appellant has repeatedly noted 
the fact that the veteran was found to have rheumatism in 
service, these contentions were already of record before the 
last denial.  She has still not submitted any competent 
evidence showing that this diagnosis caused or contributed to 
his death.  As noted, the certificate of death lists the 
cause of his death as status asthmaticus.  In this regard, 
none of the evidence relates the cause of death, status 
asthmaticus, to service or shows that the cause of the 
veteran's death was otherwise associated with an established 
event, injury, or disease in service.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for the cause of the decedent's death.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Having found that the evidence 
is not new and material, no further adjudication of this 
claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 
31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for cause of death 
is not reopened and the appeal is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


